Citation Nr: 1732908	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1964 to March 1967.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a December 2006 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This matter was previously remanded by the Board in July 2015.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders, to include PTSD, as reflected on the previous page.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of a skin disorder.

2.  The Veteran does not currently have a diagnosis of an acquired psychiatric disorder.



CONCLUSION OF LAW

1.  The criteria for service connection for a skin disorder, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In July 2015, this matter was remanded to afford the Veteran a VA examination to determine the nature and etiology of his claimed skin disorder and acquired psychiatric disorders, to include PTSD.  His claims were readjudicated in the November 2015 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

II.  Merits of the claim

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is a required combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is insufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Exposure to toxic herbicide agents shall be presumed for any veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116 (f) (West 2014). Specifically, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a) (6) (iii) (2016).  Certain diseases are presumed related to herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2016). 

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a) (2016).

If a veteran engaged in combat with the enemy in service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in such combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  VA shall resolve every reasonable doubt in this regard in favor of the veteran; however, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

A.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents.

The Veteran contends that he is entitled to service connection for a skin disability, to include as due to exposure to herbicide agents.  For the reasons outline below, the Board finds that service connection for a skin disability, to include as there is no diagnosis of a current disability.

With regards to the first element of service connection, a current disability, the objective medical evidence indicates that the Veteran does not presently suffer from a current skin disability.

The Board notes that the Veteran underwent treatment for furunculosis during service, which was resolved before his discharge from the military.  (STR July 2006).  Moreover, the Veteran's separation examination assessed the Veteran's skin as normal and there was no notation of lingering effects of his fernunculosis.  (STR July 2006).  The Veteran underwent an Agent Orange examination in January 2006, which noted the Veteran's self-reported occurrences of skin lesions on his back and neck.  However, the examiner found no skin lesions suggestive of chloracne and PCT, no other suspicious lesions, and no lesions on Veteran's scalp.  (VA Treatment Records December 2010).  

The Veteran submitted a letter from his private physician, which listed the diagnoses of hypertension, esophageal reflux, degenerative arthritis, and hyperlipidemia.  (Private Medical Record March 2012).  But there was no notation that the Veteran received treatment for a skin condition by his private physician.  

The Veteran has undergone two VA examinations in January 2011 and October 2015 to determine the nature and etiology of any claimed skin condition.

The January 2011 examiner did not find any evidence that the Veteran suffered from a current skin condition.  The examiner noted that the Veteran developed furunculosis during service due to an infection caused by a punji stick injury to his lower extremity.  Additionally, the examiner provided that furnuncluosis is generally treated with surgical incision and antibiotics.  However, the examiner highlighted that the Veteran has not undergone such treatment for his skin since his military service.  In fact, the examiner noted that there are no private or VA records showing treatment for a skin condition, only the Veteran's self-reported occurrences of skin lesions that he self-medicates with topical antibiotic cream.  Consequently, the examiner concluded that the self-reported of lesions could not be recurrences of his in-service furunculosis because the topical antibiotic cream would not eradicate furnunculosis.  Due to the Veteran's possible exposure to herbicides in Vietnam, the examiner considered if the Veteran's reported symptoms could be chloracne, but examiner concluded that neither the symptomology in the military or since follow the symptomatological pattern of chloracne.  Therefore, the examiner ruled that it is less likely as not that the Veteran has chloracne now or had chloracne.  

The October 2015 VA examiner also opined that the Veteran did not suffer from a current skin condition.  The examiner found no evidence during the examination that Veteran suffered from a skin condition.  Specifically, the Veteran had no scars, disfigurement, or any other physical findings of an ongoing skin condition.  During the examination, the Veteran reported developing knots on and near his head during the summer, which improved with the use of shampoo, neosporin, and cooler weather.  However, the Veteran has never seen a skin specialist for this condition.  The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the in-service incurrence of ferunculosis is a self-limiting disease, which resolves without any sequlae.  He opined that the Veteran had "no dermatological disorder at present related to service."  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The VA examination reports are the most probative evidence as to whether the Veteran has current disability because they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiners provided complete and thorough rationales in support of their opinions.  The examiners based their opinions on review and evaluation of the record; and they provided rationale for their findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Moreover, the Board has considered the Veteran's statements regarding suffering skin lesions to the back of his neck since discharge from service.  (VA Treatment Records December 2010).  Additionally, the Board notes that the Veteran has treated the skin lesions himself with topical antibiotic cream.  (VA Examination January 2011).  Moreover, the Veteran has also stated that he has experienced knots on his head, which the Veteran said he reported during service.  (Correspondence June 2008).  All of which the Veteran is competent to report.  Jandreau, 492 F.3d at 1377.  

The Veteran has provided his statement regarding his skin legions with an onset in service and continuing since his discharge from service, however the objective medical evidence is against such a finding.  Lay evidence concerning the continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336   (Fed. Cir. 2006).  Here, however, any statements referring skin lesions continuing immediately after service are not found to be persuasive in light of the fact that the Veteran denied such problems upon separation examination in February 1967.  Moreover, the Veteran did not seek medical advice for his skin condition until an Agent Orange examination in January 2006, which is thirty-nine (39) years after his discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336   (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any assertions regarding onset during service with subsequent continuity of are not supported by the objective evidence of record.

The objective evidence ultimately outweighs the Veteran's lay contentions that he has a current disability.

The presumption under 38 C.F.R. §3.307 does not alleviate the requirement for a current disability in a claim for service connection.  Moreover, the presumptions for herbicide exposure, 38 C.F.R. § 3.307, is not applicable to the Veteran because he does not have a current disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

Here, the preponderance of the competent evidence weighs against a finding that the Veteran has a current disability for the VA purposes.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B. Entitlement to service connection for an acquired psychiatric disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  For the reasons outline below, the Board finds that service connection for an acquired psychiatric disorder is not warranted as there is not a current disability.

The criterion for establishing service connection for PTSD is slightly different. In such an instance, three elements must be present: (1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (2016); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).

Turning to the first element of service connection, a current disability, the Board notes that there is conflicting evidence whether the Veteran suffers from a current disability.  The Veteran received a diagnosis of PTSD in February 2006 from a VAMC social worker.  (VA Treatment Records August 2006).  However, the subsequent VA examinations contradict the PTSD diagnosis the Veteran received in 2006.  

The September 2006 VA examiner found that the Veteran did not have diagnosis of PTSD according to the DSM-IV criteria.  (VA Examination September 2006).  However, the examiner found that the Veteran suffered from anxiety and sleep problems as a result of war related trauma, but not to the level of PTSD because there was never significant impairment on the Veteran's daily functioning.  The examiner found the 2006 diagnosis unreliable because, "the provider gave no basis/rationale for no diagnosis and this provider is not able to speculate as to why that occurred."  

The January 2011 VA examination report found that the Veteran's symptomology was more aligned with anxiety than PTSD.  (VA Medical Treatment Records January 2011).  The examiner stated that the notes related to the February 2006 diagnosis of PTSD do not support the diagnosis nor did they contain references to PTSD criteria.  The examiner found the 2006 diagnosis to be a "vague clinical impression rather than legitimate diagnosis."  During the examination, the Veteran did not report any factual re-experiencing symptoms, and the examiner found the Veteran's reported nightmares to be notably reported to involve non-factual events that happen to be based on military themes.  The examiner highlighted that the Veteran engaged in over-reporting his symptoms and functional impairment during the examination.  

The January 2011 VA examiner was asked to prepare an addendum opinion in January 2013.  (January 2013 VA Examination).  The examiner confirmed that the Veteran did not report symptoms consistent with a diagnosis of PTSD.  The examiner did find that the Veteran did report symptoms synonymous with an anxiety disorder.

The February 2014 examiner opined that due to the "presence of over-reported symptoms and functional impairment, "there is no diagnosis, which precludes any opinion as to etiology of reported symptoms."  (C&P Examination February 2014).  The examiner observed no obvious impairment in thought process or communication, stream of thought was linear, and content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation, and denied experiencing mania, hypomanic, or hallucinations.  Moreover, the data in the record does not support a diagnosis of PTSD, or any other acquired psychiatric disorder.  With regards to the diagnosis of PTSD the Veteran received in 2006, the examiner opined that the diagnosis was based on self-reported data without evidence of a thorough diagnostic study.  

The September 2015 VA examiner also found that the Veteran did not meet the criteria for a diagnosis for PTSD.  (VA examination September 2015).  The examiner opined that, "it is in not possible to confirm any mental disorder diagnosis due to over-reporting of symptoms and functional impairment.  Even if over-reporting was not an issue, he did not report symptoms consistent with PTSD.  He essentially reported irritability and sleep disturbance, and full criteria for PTSD would not be met even if his MMPI-II profile was valid."  Due to the lack of confirmation of a mental disorder, the examiner could not establish an etiological nexus to his active service.

The September 2015 VA examiner went on to explain that the September 2006 examiner's opinion that linked the Veteran's symptoms to service was illogical given the fact that report concluded that the diagnostic criteria for a mental disorder were not met.  The September 2015 examiner agreed with the January 2011 examiner's assessment that the Veteran's reported symptoms were not related to service.  Additionally, the examiner noted that the over-reporting of symptoms in January 2011 was mild, and that is why the January 2011 examiner was willing to diagnose anxiety disorder nos.  However the examiner stated in his report that, "current over-reporting is extreme....Because symptom exaggeration has significantly increased since the 2011 examination, I cannot reliably diagnose any disorder at this point."  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As to the issue of whether the Veteran has a current disability, the Board finds that the September 2015 examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Furthermore, there was no mention of any acquired psychiatric disorder in the Veteran's medical records until nearly four decades after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336   (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any assertions that he may make as to onset during service with subsequent continuity of are not supported by the objective evidence of record.  The Board notes that Veteran states that he saw a psychologist, whose name the Veteran cannot recall, concerning nightmares and anger problems.  (C&P Examination February 2014).  However, without the information to confirm this visit there is no way to verify this alleged treatment.

The Board notes that he Veteran has reported sleep disturbances, nightmares, trust issues, persistent anxiety, mood swings, and irritability.  All of which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board questions the credibility of those statements due to the incidents of over-reporting of symptoms and functional impairment as reported by the January 201l, February 2014, and September 2015 VA examiners.  Therefore, the Board defers to the objective medical evidence of record as to whether the Veteran has a current diagnosis of an acquired psychiatric disorder.  The Veteran underwent four VA examinations with no findings that the Veteran currently or ever had PTSD.  The February 2006 PTSD diagnosis the Veteran received from the VAMC social worker was incomplete, absent of PTSD criteria, and based on the Veteran's self-reporting.  All four VA examiners questioned the adequacy of the notes or lack thereof supporting the diagnosis.  The Board notes that the January 2011 examiner opined that Veteran suffered from anxiety despite highlighting that Veteran over-reported his symptoms and functional impairment.  The February 2014 and September 2015 examiners noted an increase in the exaggeration of the Veteran's symptoms to the point that providing a diagnosis impossible.  With that in mind, the Board limits the probative value of the January 2011 finding of anxiety due to doubt as to the credibility of the statement made by the Veteran during that examination. 

Furthermore, the Veteran contends that his alleged mental condition is related to his military service.  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of an acquired psychiatric disorder. 

Given the Veteran's lack of demonstrated medical expertise and the diminished credibility of Veteran's statement regarding his symptomology, the Board finds that the objective medical evidence more persuasive as to the diagnosis and etiology of any claimed acquired psychiatric disorder. 

This objective medical evidence ultimately outweighs the Veteran's contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

As previously noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

Thus, the preponderance of the competent evidence weighs against a finding that the Veteran has a current disability for the VA purposes and, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


